Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/10/2022 in which claims 1, 2, 4, 10-13, 15, and 18-24 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/21/2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, 12, 13, 15, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 2021/0136409).

As to claim 12, Ma teaches a computing device, comprising:



deriving a first parameter .alpha. and a second parameter .beta. for a cross-component linear model (CCLM) mode by using a number of neighboring reconstructed luma samples and neighboring chroma samples of a coding unit (CU) (see FIG. 7 and [0127]-[0133], particularly equations (1), (2), and (3) in [0131]-[0132]);

and generating a predicted chroma sample in the CU by using the first parameter .alpha. and the second parameter .beta. (see FIG. 7 and [0127]-[0133], particularly equations (1), (2), and (3) in [0131]-[0132]);

wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: deriving the first parameter .alpha. and the second parameter .beta. by using four neighboring down-sampled luma samples and four corresponding chroma samples, wherein each down-sampled luma sample and its corresponding chroma sample have the same row index and the same column index (see FIGs. 9-10 and [0133], [0136], [0138], [0140], [0142], and [0146]; also see FIGs. 12-14 and [0149]-[0154]).

As to claims 1 and 20, the aforementioned claims are rejected similarly as claim 12.

As to claims 2, 13, and 21, Ma further teaches wherein generating the predicted chroma sample comprises: obtaining the predicted chroma sample based on following equation: {see equation} (see FIG. 7 and [0127]-[0133], particularly equations (1), (2), and (3) in [0131]-[0132]).

As to claims 4, 15, and 22, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: obtaining the first parameter .alpha. and the second parameter .

Allowable Subject Matter

Claims 10, 11, 18, 19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.

Examiner maintains that Ma teaches wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: deriving the first parameter .alpha. and the second parameter .beta. by using four neighboring down-sampled luma samples and four corresponding chroma samples, wherein each down-sampled luma sample and its corresponding chroma sample have the same row index and the same column index (see FIGs. 9-10 and [0133], [0136], [0138], [0140], [0142], and [0146]; also see FIGs. 12-14 and [0149]-[0154]).

Firstly, looking at FIGs. 7, 9, and 10, it is clear that each down-sampled luma sample and its corresponding chroma sample have the same row index and the same column index. Secondly, applicant’s contention that Ma discloses that the values of the two variables are determined based on all available neighboring luma reference samples and neighboring chroma reference samples does not invalidate the fact that at least four neighboring down-sampled luma samples and four corresponding chroma samples are used to derive the two variables. If Ma uses all of the available neighboring luma samples, that would necessarily mean that four neighboring luma samples are used. There is no 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482